Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending, claims 6-10 and 16-17 are withdrawn, claims 1, 11, and 20 are amended
Election/Restrictions
Claims 6-10 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haro (DE 19525302A1) in view of Lelic (U.S. 2010/0294518).

With respect to claims 1 and 11, Haro discloses a fire suppression system (figure 1) (and a method of delivering) comprising: a spray nozzle ( at 3) for expelling a fire suppression agent into a space (space after 3); a first container (6) at least partially filled with a first fire suppression agent (being CO2 or nitrogen), wherein the first fire suppression agent within the first container has a first pressure (being a compressed gas inside 6); a conduit (#9) extending from the first container to at least one spray nozzle (see figure 1); a second container (4) at least partially filled with a second fire suppression agent (15), the second container being arranged in fluid communication with the conduit (see figure 1), wherein the second fire suppression agent within the second container has a second pressure (as seen in figure 22, the pressure of 15 being such that its sucked out via the venturi nozzle), the second pressure being less than the first pressure (such that the second fluid is sucked out), wherein a mixture of the first fire suppression agent and the second fire suppression agent is movable through the conduit to the at least one spray nozzle via the first pressure (as the two are mixed at the venturi section prior to the nozzle).  Claim 11 includes an interface, as seen as 12/13 in figure 1. Haro fails to disclose the nozzle is a plurality of spray nozzles and that the valve or a control device operably coupled to the valve, the control device being configured to operate the valve in response to detection of a fire. 
Lelic, paragraph 0036, discloses the use of multiple nozzles to allow for the application of the suppressant to flood a protect space as desired. Paragraph 0027 discloses the use of a sensor in a protected space to actuate a flow control valve to open to allow for the fire suppressant to flow.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use multiple nozzles and a fire detection sensor along with a controller and signal to open a valve as disclosed by Lelic into the system of Haro, allowing the system of Hao to automatically suppress a fire in a given space with the use of multiple nozzles to more adequality fill the space with suppressant. 
With respect to claim 2, Haro discloses the second container and the second fire suppression agent are not pressurized (paragraph 0010, the agent container not exposed to any significant pressure loads, noting as the fluid therein is sucked up into the venturi nozzles).  
With respect to claim 3, Haro discloses the first fire suppression agent, but fails to disclose has a substantially identical chemical formulation to the second fire suppression agent.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fluid C02 or nitrogen as part of the liquid material of Haro, since it has been held to be within a general skill of a worker in the art to select a known material on the basis of its suitability for the intend use as a matter of obvious design choice. In re Leshin, 125 UPC 416. As using a fire suppressant that is “substantially identical” (and as understood as the same chemical in it but does not have to be identical but substantially identical) would have been obvious since CO2 and nitrogen in both gas and liquid form are known to be used as a fire suppressant (or even other non-combustible gases used with their liquid counterpart). 
With respect to claim 4, Haro discloses the first fire suppression agent, but fails to disclose has a different chemical formulation from the second fire suppression agent.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a different chemical formulation as part of the liquid material of Haro from that of its gas, since it has been held to be within a general skill of a worker in the art to select a known material on the basis of its suitability for the intend use as a matter of obvious design choice. In re Leshin, 125 UPC 416. As using a fire suppressant such as water, is well known, and would be different then that of nitrogen or CO2. 
With respect to claim 5, Haro discloses a dip tube (16) disposed within the second container (4); and a venturi fitting (at 12/13) formed in the conduit at an interface between the dip tube and the conduit (see figure 1).  
With respect to claim 12, Haro discloses drawing the second fire suppression agent into the conduit as the first suppression agent passes through the interface between the second container and the conduit occurs in response to a difference in pressure between the conduit and the second container (paragraphs 0009 and 0022, as the second agent from 4 is sucked into the venturi nozzles, noted done by the pressure different between the unpressurized container 4 and that of the compressed supplied gas).  
With respect to claim 13, Haro discloses the second fire suppression agent within the second container is not pressurized (paragraph 0010, the agent container not exposed to any significant pressure loads, noting as the fluid therein is sucked up into the venturi nozzles).  
With respect to claim 14, Haro discloses the second fire suppression agent into the conduit as the first suppression agent passes the interface (venturi section at 12) fluidly coupling the second container (4) with the conduit (9) includes entraining the second fire suppression agent within the first fire suppression agent (as #15 is entrained in 6 when its sucked into it).  
With respect to claim 15, Haro discloses the interface between the second container and the conduit includes a venturi fitting (see figure 1, 12).  
With respect to claim 18, Haro discloses opening a valve to supply the first fire suppression agent delivered from a first container to the conduit (opening valve #7).  
With respect to claim 19, Haro as modified discloses detecting a fire at a fire detection sensor (as noted in the combination allowing for the valve to be utilized in coordination with the fire detection signal from the sensor). 
With respect to claim 20, Haro as modified discloses opening the valve occurs in response to detecting a fire at the fire detection sensor (see rejection of claim 1). 
Response to Arguments/Amendments
	The Amendment filed (06/30/2022) has been entered. Currently claims 1-20 are pending, claims 6-10 and 16-17 are withdrawn, claims 1, 11, and 20 are amended Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (03/31/2022). 
	Applicant’s arguments, see Applicants Arguments, filed 60/30/2022, with respect to the previous rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above rejection, as Lelic discloses the use of multiple nozzles as well as using a sensor, controller, and signal to actuate a valve to release fire suppressant to the nozzles. Such a modification would have been obvious with the primary reference of Haro.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752